Citation Nr: 1645761	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to August 14, 2014.

2.  Entitlement to a rating in excess of 50 percent for service-connected PTSD for the period beginning August 14, 2014.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1967 to September 1969, to include service in Vietnam.  The Veteran's military decorations include the Vietnam Service Medal and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied the Veteran's claim for an increased rating for service-connected PTSD.  The Veteran disagreed with that decision and perfected this appeal.

In a subsequent rating decision, the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective August 14, 2014.  The Board notes that since the increase did not constitute a full grant of the benefits sought, the issue of entitlement to a higher initial rating percent for service-connected PTSD for the period since August 14, 2014 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in July 2016.  A transcript of the hearing is in the claims folder.  

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the period prior to August 14, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the period prior to August 14, 2014, the criteria for a 50 percent disability evaluation for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As addressed below, the Board is awarding a partial benefit and rendering no potentially adverse decision at this time.  As such, there is no need to discuss duty to notify and duty to assist compliance at this time.

The Veteran seeks a rating greater than 30 percent for PTSD for the time period prior to August 14, 2014.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on August 28, 2014.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have ranged from 50 to 62.

According to the DSM-IV, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  GAF scores between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Historically, service connection for PTSD was awarded in a March 2003 rating decision.  The pertinent findings reflected symptoms of nightmares, flashbacks and neutral mood.  The Veteran was working, had been active in church, had a few friends and had a stable family life.  See, e.g., VA examination report dated July 2002.

A December 2009 AOJ rating decision continued the 30 percent rating for PTSD.  The Veteran had described an increase in flashback from Vietnam with an associated impulse to hurt others.  However, he maintained full-time employment and had positive family relationships.  He did not contend that his PTSD interfered with his ability to be employed.  He had a GAF score of 65.  See, e.g., VA examination report dated July 2009.

The Veteran filed his current claim for an increased rating on June 8, 2011.  Early during the appeal period, the Veteran reported mood swings and periodic anxiety episodes and irritability, triggered by stress.  He also indicated intrusive thoughts and mood swings; some days he felt sad and dysphoric.  He also reported poor sleep at times, decreased motivation, aggressiveness, and fleeting, passive suicidal ideations with no intent.  During this time, the clinician assigned a GAF of 62.  See VA Treatment Records dated June 13, 2011, June 27, 2011, July 18, 2011, August 1, 2011, and September 26, 2011.

Subsequently, the Veteran endorsed similar symptoms.  He indicated that his PTSD symptoms "come and go," as they were triggered by stressful situations.  However, overall, the Veteran's sleep improved and he reported decreased frequency in his anxiety attacks.  There were occasional memories and intrusive thoughts related to Vietnam.  However, the Veteran did not exhibit extreme anxiety, despondency or hopelessness, nor was there evidence of manic or psychotic symptoms or suicidal or homicidal thoughts, plans, or intent.  His GAF score during this period ranged from 50 to 55.  See VA Treatment Records dated November 14, 2013, January 14, 2014, March 11, 2014, and May 6, 2014.

Also of record are lay statements from the Veteran and his wife.  In a July 2012 statement, the Veteran's wife stated that the Veteran often had night sweats, insomnia, and mood swings.

The Veteran underwent additional VA examination on August 14, 2014.  At this time, the examiner noted that "since previous exam, "[V]eteran's social functioning does not appear to have changed substantially."  The Veteran reported continued friction with his spouse, but he managed to avoid confrontation and overall felt he got along fairly well with his spouse and five children.  He had supportive relationships with his brother and a friend, but otherwise had limited social contacts.  He had retired from his vocation as a radiology technician.  His symptomatology included intrusion, negative alterations of cognitions and mood, hyperarousal and clinically significant distress and functional impairment of "mild to moderate intensity."  His mental status examination was significant for slight anxiousness, restricted affect, occasional flashbacks, passive suicidal ideations and difficulty with short-term recall.   

In a rating decision dated August 2014, the AOJ awarded a 50 percent rating for PTSD effective to the date of the August 14, 2014 VA examination based on a finding that this was the "earliest date as of which it is factually ascertainable that an increase in disability occurred."  However, according to the August 2014 VA examiner, "[V]eteran's social functioning does not appear to have changed substantially" since his prior examination.  This assessment was based upon interview of the Veteran and review of VA clinic records.  Thus, the lay and medical evidence tends to establish that the Veteran's functioning reported at the August 2014 VA examination was present at the time the Veteran filed his application for an increased rating.  Resolving any doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent rating have been met since the time of the filing of claim.  Thus, a 50 percent rating is granted for the time period prior to August 14, 2014.

As addressed in the REMAND below, the Board defers a final decision on a rating greater than 50 percent for PTSD for any time during the appeal period pending additional development.



ORDER

Entitlement to a 50 percent for service-connected PTSD for the period prior to August 14, 2014 is granted.


REMAND

The Veteran was afforded a VA examination in August 2014.  At the July 2016 Board hearing, the Veteran stated that his condition had worsened since the August 2014 examination.  See Board Hearing Transcript, p. 5.

To ensure that the evidence of record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe).  Although the record contains some treatment records from after the August 2014 examination, the Board finds that these treatment notes, alone, are not detailed enough to accurately determine the current severity of the Veteran's PTSD.  Accordingly, the AOJ should arrange for the Veteran to undergo a VA examination to assess the current severity of his PTSD.  Prior to administering a VA examination, the AOJ should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2016.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examination should, as warranted, address all symptoms and occupational and social impairment.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


